FILE COPY

       RE: Case No. 14-0699                          DATE: 1/20/2015
       COA #: 04-13-00565-CV    TC#: 2012-CI-11285
STYLE: KELLY WALLS
    v. DANIEL KLEIN

      Today, the motion for extension of time to file motion for
rehearing in the above referenced case was received and filed in
the Supreme Court of Texas.




                         KELLY WALLS
                         167 LOVERA BLVD.
                         SAN ANTONIO, TX 78212
                                                       FILE COPY

       RE: Case No. 14-0699                          DATE: 1/20/2015
       COA #: 04-13-00565-CV    TC#: 2012-CI-11285
STYLE: KELLY WALLS
    v. DANIEL KLEIN

      Today, the motion for extension of time to file motion for
rehearing in the above referenced case was received and filed in
the Supreme Court of Texas.




                         MR. BENJAMIN ROSENBACH
                         CLEMENS & SPENCER, PC
                         112 E PECAN STREET, SUITE 1300
                         SAN ANTONIO, TX 78205-1531
                                                       FILE COPY

       RE: Case No. 14-0699                          DATE: 1/20/2015
       COA #: 04-13-00565-CV    TC#: 2012-CI-11285
STYLE: KELLY WALLS
    v. DANIEL KLEIN

      Today, the motion for extension of time to file motion for
rehearing in the above referenced case was received and filed in
the Supreme Court of Texas.




                         MS. DONNA KAY MCKINNEY
                         BEXAR COUNTY DISTRICT CLERK
                         PAUL ELIZONDO TOWER
                         101 W. NUEVA, SUITE 217
                         SAN ANTONIO, TX 78205-3411
                                                       FILE COPY

       RE: Case No. 14-0699                          DATE: 1/20/2015
       COA #: 04-13-00565-CV    TC#: 2012-CI-11285
STYLE: KELLY WALLS
    v. DANIEL KLEIN

      Today, the motion for extension of time to file motion for
rehearing in the above referenced case was received and filed in
the Supreme Court of Texas.




                         MR. KEITH E. HOTTLE
                         CLERK, FOURTH COURT OF APPEALS
                         BEXAR COUNTY JUSTICE CENTER
                         300 DOLOROSA, STE. 3200
                         SAN ANTONIO, TX 78205